                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

     SANDRA TAVAREZ,

                        Plaintiff,
                                                     Case No. 20-CV-977-JPS-JPS
     v.

     TRANSWORLD SYSTEMS, INC.,
                                                                     ORDER
                        Defendant.


I.        INTRODUCTION

          On May 21, 2020, Sandra Tavarez (“Plaintiff”) filed a complaint in

Milwaukee County Circuit Court.1 Therein, Plaintiff alleges that

Transworld Systems, Inc. (“Defendant”) violated the Fair Debt Collection

Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq. (Docket #1-1 at 5). On

June 29, 2020, Defendant filed a notice of removal, which, in turn, brought

this matter before the Court. (Docket #1). The next day, Plaintiff filed an

amended complaint on behalf of herself and a class pursuant to Federal

Rule of Civil Procedure 23. (Docket #7). Thereafter, Defendant filed an

answer, a motion to stay and compel arbitration, and an amended answer.

(Docket #10, #12, #16). Plaintiff filed a motion to compel discovery and to

stay Defendant’s motion. (Docket #17). The Court has reviewed the parties’

submissions and determines that it does not have subject-matter

jurisdiction over Plaintiff’s complaint. For the reasons described in the




         Tavarez v. Transworld Systems, Inc., 2020CV003088 (Milwaukee Cnty. Cir.
          1

Ct.) available at https://wcca.wicourts.gov/caseDetail.html?caseNo=2020CV003088
&countyNo=40 (last visited July 12, 2021).
balance of this Order, the Court will remand this case to the Milwaukee

County Circuit Court.

2.     FACTUAL AND PROCEDURAL BACKGROUND

       According to Plaintiff’s amended complaint, Plaintiff was issued a

Surge Credit Card by Celtic Bank. (Docket #7 at 4). After Plaintiff defaulted

on her account, Defendant sought to collect Plaintiff’s debt. (Id.) Defendant

sent Plaintiff a letter, dated February 4, 2020, in which Defendant directed

Plaintiff to make payments on her account. (Docket #7-1). Plaintiff alleges

that Defendant’s letter contained numerous errors. Specifically, Defendant

incorrectly identified Plaintiff’s creditor as “The Bank of Missouri,” not

Celtic Bank, referenced an inaccurate account number, and “falsely state[d]

the amount of the Debt owed and fail[ed] to provide a date by which the

past due amount was due and would be accepted.” (Docket #7 at 4).

       Plaintiff claims that Defendant (1) used false, deceptive, or

misleading representations or means in violation of 15 U.S.C. § 1692e;

(2) falsely represented the character, amount, or legal status of any debt in

violation of § 1692e(2)(A); (3) used a false representation or deceptive

means to collect or attempt to collect any debt in violation of § 1692e(10);

(4) collected amounts not expressly authorized by the agreement creating

the debt or permitted by law in violation § 1692f(1); and (5) failed to provide

the amount of the debt and the name of the creditor, in violation of

§ 1692g(a)(1)-(2). (Id. at 7–8). Plaintiff avers that Defendant purposefully

used false and inaccurate information in the letter to “cause confusion so

unsophisticated consumers would call [Defendant] in response . . . and

thereby increase [Defendant’s] ability to collect the Debt.” (Id. at 5). Plaintiff

avers Defendant’s letter confused her and “deprived [her] of truthful, non-




                                   Page 2 of 8
misleading, [sic] information in connection with [Defendant’s] attempt to

collect a debt.” (Id.)

       As discussed, supra, Defendant filed a motion to stay and compel

arbitration. (Docket #12). In response, Plaintiff noted that Defendant

initially raised the following affirmative defense: “Plaintiff has not incurred

an injury in fact, and plaintiff does not therefore have standing under

Article III of the United States Constitution to bring the instant claims.”

(Docket #10 at 15, #18 at 2). However, in August 2020, Defendant filed a

motion to amend its answer, in which it sought to “withdraw the

affirmative defense [of standing] to help narrow the issues before the Court

as the case progress[ed] . . . .”(Docket #11 at 2). Plaintiff flagged Defendant’s

waiver of its standing-based affirmative defense, correctly contending that

a federal court is obliged to confirm its jurisdiction. See Hay v. Ind. State Bd.

of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002) (noting that because the

district court was responsible for policing its own jurisdiction sua sponte, it

had the “duty to look beyond the allegations of the complaint to determine”

whether it had jurisdiction to hear the plaintiff’s claim). Plaintiff

acknowledges that, should the Court determine that Plaintiff lacks

standing, the Court must remand this case back to state court.2 (Docket #20

at 3). See Bourdeau v. Credit Acceptance Corp., 16-cv-397-wmc, 2016 WL

7217863, at *2 (W.D. Wis. Dec. 13, 2016) (“Because the court lacks subject

matter jurisdiction over this action, it must grant plaintiff’s motion to



       2  Without providing any authority, Plaintiff also asserts that “[i]f the
Court . . . has concerns about [Plaintiff’s] standing, it must direct briefing . . . .”
(Docket #20 at 3). Because the Court conclusively determines that Plaintiff lacks
standing, and thus, it does not have subject-matter jurisdiction, the Court cannot,
at this juncture, order further briefing from the parties.


                                     Page 3 of 8
remand.”). Therefore, the Court will treat Plaintiff’s remarks as a request

for remand pursuant to 28 U.S.C. § 1447(c).3

3.     LEGAL STANDARD

       Standing is considered an “essential ingredient of subject-matter

jurisdiction,” and, as such, is a “threshold requirement because it derives

from the Constitution’s limit on federal courts’ authority to resolve “cases”

and “controversies.” Bazile v. Fin. Sys. of Green Bay, Inc., 983 F.3d 274, 278

(7th Cir. 2020) (quoting U.S. Const. art. III, § 2, cl. 1). “If the plaintiff does

not claim to have suffered an injury that the defendant caused and the court

can remedy, there is no case or controversy for the federal court to resolve.”

Casillas v. Madison Ave. Assocs., Inc., 926 F.3d 329, 333 (7th Cir. 2019). In other

words, the plaintiff must show that he or she has “(1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo,

Inc. v. Robbins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560–61 (1992)). An “injury in fact” is both

(1) particularized, meaning that it affects the plaintiff in a personal and

individual way, and (2) concrete, meaning that the injury actually exists.

Spokeo, 136 S. Ct. at 1548.

4.     ANALYSIS

       The Court finds that Plaintiff has failed to plead an injury in fact.

According to Plaintiff, Defendant sent a letter to Plaintiff that was riddled

with inaccurate information. (Docket #7 at 7–8). Although Plaintiff states

that Defendant’s actions violated several provisions of the FDCPA, Plaintiff



       3Pursuant to § 1447(c), “[i]f at any time it appears that the district court
lacks subject matter jurisdiction, the case shall be remanded.”


                                   Page 4 of 8
states that Defendant’s letter merely confused Plaintiff and deprived her of

truthful, non-misleading information. (Id. at 5).

       To be sure, “Article III standing requires a concrete injury even in the

context of a statutory violation.” Spokeo, 136 S. Ct. at 1549. This means that

“the fact that Congress has authorized a plaintiff to sue a debt collector who

‘fails to comply with any requirement of the [FDCPA]’” does not mean that

a plaintiff automatically has standing. Casillas, 926 F.3d at 333 (quoting 15

U.S.C. § 1692k(a)). A plaintiff’s allegations that a defendant violated

multiple provisions of the FDCPA, without any allegation of a concrete

injury, are insufficient to confer standing. Because Plaintiff alleges that

Defendant’s letter deprived her “of truthful, non-misleading, [sic]

information” and caused her confusion, the Court addresses whether such

deprivation and confusion are injuries in fact. (Docket #7 at 5).

       Framing Plaintiff’s allegation of deprivation another way, Plaintiff is

arguing that her creditor owed her correct and thorough correspondence.

This allegation is “nothing more than a ‘bare procedural violation.’”

Casillas, 926 F.3d at 334 (quoting Spokeo, 136 S. Ct. at 1549). In Casillas, the

plaintiff claimed that the defendant violated § 1692g(a) of the FDCPA when

it sent her a letter that “neglected to specify that [the plaintiff’s] notification

or request under [§ 1692g(a)(4), (a)(5)] must be in writing.” Id. at 332. The

Seventh Circuit concluded that the plaintiff did not allege that the

defendant’s actions “harmed or posed any real risk of harm to her interests

under the [FDCPA]” because the plaintiff “did not allege that she tried to

dispute or verify her debt orally” as opposed to in writing, “and therefore

lost or risked losing the statutory protections.” Id. at 334. The plaintiff

       complained only that her notice was missing some
       information that she did not suggest she would ever have


                                   Page 5 of 8
       used. Any risk of harm was entirely counterfactual: she was
       not at any risk of losing her statutory rights because there was
       no prospect that she would have tried to exercise them.
Id. Like the plaintiff in Casillas, Plaintiff complains that her letter from

Defendant was missing information in violation of § 1692g(a). Plaintiff also

avers that Defendant purposefully included incorrect and misleading

information in violation of §§ 1692e and 1692f. However, as Casillas and its

progeny make clear, a plaintiff’s mere receipt of a letter that does not

comport with the FDCPA does not necessarily constitute an injury. See, e.g.,

Nettles v. Midland Funding, LLC, 983 F.3d 896, 898–900 (7th Cir. 2020)

(holding that the plaintiff, who received a dunning letter that misstated the

balance of her debt, did not have standing to sue because she did “not allege

that the statutory violations harmed her in anyway or created any

appreciable risk of harm to her. . . . [H]er only injury is receipt of a

noncompliant collection letter”); Spuhler v. State Collection Serv., Inc., 983

F.3d 282, 286 (7th Cir. 2020) (holding that plaintiffs did not state an injury

resulting from their receipt of a letter that omitted certain information about

interest because the letter did not “detrimentally affect[] the [plaintiffs’]

handling of their debts.”). Plaintiff has not indicated that her receipt of a

letter with missing or misleading information affected her response to her

debt. Therefore, Plaintiff’s “deprivation,” without more, is insufficient for

purposes of standing.

       The Court also makes short work of Plaintiff’s claim that Defendant’s

letter confused her. Again, the Seventh Circuit has squarely decided that

one’s mere confusion over a letter containing FDCPA violations is not an

injury in fact. For “confusion” to cause an injury, a plaintiff must be

“confused or misled to their detriment by the statements in the dunning



                                 Page 6 of 8
letters, or otherwise relied to their detriment on the contents of the letters.”

Larkin v. Fin. Sys. of Green Bay, Inc., 982 F.3d 1060, 1066 (7th Cir. 2020); see

also Brunett v. Convergent Outsourcing, Inc., 982 F.3d 1067, 1068 (7th Cir.

2020) (“A debtor confused by a dunning letter may be injured if she acts, to

her detriment, on that confusion—if, for example, the confusion leads her

to pay something she does not owe . . . . But the state of confusion is not

itself an injury.”) Plaintiff only alleges that Defendant’s letter confused her.

(Docket #7 at 5). Because Plaintiff does not suggest that her confusion

caused her to act to her detriment, she has not pleaded an injury in fact.

Because Plaintiff has not alleged an injury in fact, she does not have

standing. Thus, this Court is without subject-matter jurisdiction to entertain

this matter in the first instance.

5.     CONCLUSION

       Based on the foregoing, the Court will remand this case to the

Milwaukee County Circuit Court. Therefore, the Court will summarily

deny the following motions as moot: Defendant’s motion to stay and

compel arbitration (Docket #12), and Plaintiff’s motion to compel discovery

and to stay Defendant’s motion (Docket #17).

       Accordingly,

       IT IS ORDERED that Defendant’s motion to stay and compel

arbitration (Docket #12) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiff’s motion to compel

discovery and to stay Defendant’s motion (Docket #17) be and the same is

hereby DENIED as moot; and

       IT IS FURTHER ORDERED that this case be and the same is hereby

REMANDED to the Milwaukee County Circuit Court.



                                     Page 7 of 8
         The Clerk of the Court is directed to take all appropriate steps to

effectuate the remand of this case back to the Milwaukee County Circuit

Court.

         Dated at Milwaukee, Wisconsin, this 12th day of July 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 8 of 8
